Citation Nr: 1339378	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  11-13 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that assigned an increased evaluation of 30 percent for the Veteran's PTSD from the effective date of service connection, May 18, 2006.  

In December 2011 the Veteran testified before the undersigned at a Travel Board hearing at the RO.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has not been afforded a VA examination to determine the current degree of severity of his service-connected PTSD since June 2011 and no VA treatment records for the period since December 2009 have been associated with the claims folder.  

Moreover, in the December 2011 hearing, the Veteran asserted that his PTSD had worsened since his last VA examination in June 2011.  The Board also notes that the claims file was not requested or reviewed during the most recent VA examination.

Therefore, further development to obtain pertinent treatment records and to afford the Veteran a current examination is in order. 

The Board further notes that in the December 2011 hearing, the Veteran asserted that he was unemployable due to his PTSD.  The Board notes that a claim for a TDIU has not been adjudicated by the RO.  According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2007).

Since Veteran is asserting that he is unemployable due to the disability at issue in this appeal, the Board has jurisdiction over the TDIU issue.  Further development specific to the TDIU claim is also in order.

Accordingly, this case is REMANDED for the following actions:

1.  The Veteran should be provided all required notice in response to the claim for a TDIU and should be provided and requested to complete and return the appropriate form to claim entitlement to a TDIU.

2.  In addition, the Veteran should be requested to provide the names, addresses, and any necessary authorization to enable VA to obtain a copy of any records, not already associated with the claims folder, pertaining to treatment or evaluation of his PTSD during the period of this claim.

3.  Then, the RO or the AMC should undertake appropriate development to obtain a copy of any pertinent evidence identified but not provided by the Veteran.  In any event, it should obtain a copy of any pertinent VA medical records not already in the claims file.  If it is unsuccessful in obtaining any pertinent evidence identified by the Veteran, it should so inform the Veteran and request that he provide the outstanding evidence.

4.  Then, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and extent of all impairment due to his service-connected PTSD.  The claims folder must be made available to and reviewed by the examiner.  

The RO or the AMC should also ensure that the examiner provides all information required for rating the Veteran's service-connected PTSD, to include an opinion as to whether it is sufficient by itself to render the Veteran unemployable.  If the examiner diagnoses other psychiatric disabilities, the examiner should be requested to distinguish, to the extent possible, the impairment from the Veteran's PTSD from that related to any other psychiatric disabilities.

The rationale for all opinions expressed must also be provided.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should adjudicate the issue on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



